department of the treasury internal_revenue_service washington d c number release date uilc date tl-n-2940-00 cc psi b01 internal_revenue_service national_office field_service_advice memorandum for associate district_counsel phoenix from associate chief_counsel passthroughs and special industries cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend corp a corp b corp c corp d corp e year year date date date date date date date date date date dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figureaa dollar_figurebb dollar_figurecc amount issue whether corp a which had expiring capital_loss carryovers realized a capital_gain in the amount of dollar_figuref in year when it transferred to corp d a promissory note and dollar_figureg in exchange for a promissory note from corp d whether corp a realized a capital_gain in the amount of dollar_figurer in year when having acquired three corp e notes from corp b corp a received payments of dollar_figureq on the corp e notes conclusion corp a did not realize a capital_gain in year when it transferred to corp d a promissory note and dollar_figureg in exchange for a promissory note from corp d first the transaction is an economic sham in addition even if the form of the transaction is respected for federal_income_tax purposes corp a’s amount_realized on the exchange of the note did not exceed its basis in the note corp a did not realize a capital_gain in year when it received payment on the corp e promissory notes first the transaction is an economic sham in addition even if the form of the transaction is respected for federal_income_tax purposes corp a’s amount_realized on the payment of the corp e notes did not exceed its basis in the corp e notes facts transaction corp a is a holding_company filing a consolidated tax_return in year corp a sold stock in one of its subsidiaries resulting in a consolidated capital_loss of dollar_figureh in year the year those losses were to expire if unused corp a entered into a number of transactions designed to generate capital_gains corp b owned certain equipment that prior to the date the transaction was entered into it leased to three lessees the user leases the user leases were not affected by any of the transactions entered into by corp a the lessees retained possession of the equipment and the terms of the leases remained the same the leases had expiration dates of date date and date further corp b prior to the date the transaction was entered into sold the right to the lease payments to corp e on date corp b sold the leased equipment to corp c for a price of dollar_figurei in return for the equipment corp b received two promissory notes in the amount of dollar_figurej and dollar_figurek on date corp b and corp c also entered into a master lease agreement under the terms of which corp c leased the equipment back to corp b on date corp a purchased corp b’s rights in the promissory note corp b received from corp c and corp b’s rights under the master lease agreement corp a gave to corp b dollar_figurel and corp a acquired the use of the equipment from the date the user leases expire until date the date the master lease expires along with the receipt of corp b’s rights under the master lease agreement corp a was obligated to make the payments required by the master lease agreement the payments required to be made by corp a in connection with the master lease agreement matched corp c’s promissory note payments required to be made to corp a on date corp a sold to corp d its interest in the promissory note from corp c in return corp a received a note payable from corp d in the amount of dollar_figurem corp a also paid corp d a cash amount for year corp a reported a capital_gain of dollar_figuref in connection with this transaction in computing its capital_gain on the exchange corp a contended that its basis in the corp c note prior to the exchange was dollar_figuren the dollar_figurel paid for the corp c note plus the amount accrued on the master lease prior to corp a’s acquisition of the rights under the master lease transaction three limited_partnerships owned certain equipment leased to various users under numerous lease agreements the user leases on date the partnerships and corp b entered into three master lease agreements under which corp b agreed to lease the equipment for periods after the user leases expire also on date the partnerships agreed to assign all of their rights and obligations under the user leases to corp b on date corp b sold its lessor rights under the user leases to corp e corp b received three promissory notes from corp e on date corp a acquired corp b’s rights under the master lease in return for a payment of dollar_figureo and assumption of certain corp b obligations to the partnerships also on date corp b made payable to corp a the three promissory notes from corp e on date corp a paid corp e dollar_figurep corp e then paid corp a dollar_figureq which was a payoff of the three promissory notes for year corp a reported a capital_gain of dollar_figurer in connection with this transaction law and analysis it is well settled that the economic_substance of transactions rather than their form governs for tax purposes 293_us_465 thus a transaction that is entered into primarily for the purpose of obtaining tax benefits with no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes 64_tc_752 752_f2d_89 4th cir 435_us_561 when a transaction is treated as a sham the form of the transaction is disregarded and the proper tax treatment of the parties to the transaction is determined to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved by the transaction’s tax benefits thus where a taxpayer seeks to claim tax benefits not intended by congress by means of transactions serving no economic purpose other than tax benefits the doctrine_of economic_substance is applicable 31_f3d_117 3rd cir 861_f2d_494 7th cir aff'g 87_tc_1087 364_f2d_734 2nd cir aff'g 44_tc_284 acm partnership v commissioner tcmemo_1997_115 aff'd in part and rev'd in part 157_f3d_231 3rd cir whether a transaction has economic_substance is a factual determination this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer's conduct and useful in light of the taxpayer's economic situation and intentions the stated purpose of the transaction and the reasons for the means chosen to engage in the transaction must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha v commissioner supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined the two inquiries use interrelated factors to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership supra pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir rice's toyota world inc v commissioner supra all of the facts and circumstances surrounding the transactions must be considered no single factor will be determinative courts will respect the taxpayer's characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see frank lyon co v united_states supra casebeer v commissioner supra transaction economic_substance analysis transaction was entered into for the purpose of corp a incurring a capital_gain to offset capital losses set to expire in year because most aspects of the transaction as it relates to corp a have no economic or commercial objective beyond the tax benefits derived by corp a we believe the form of the transaction should not be respected and based on the true economic_substance of the transaction should be treated differently for federal_income_tax purposes first in determining whether a transaction has sufficient economic_substance to be respected for tax purposes courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction for example in 364_us_361 the taxpayer purchased an annuity bond using nonrecourse_financing however the taxpayer repeatedly borrowed against increases in the cash_value of the bond as a result the bond and the taxpayer's borrowings constituted offsetting obligations and the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured to provide the taxpayer only with tax benefits in the present case transaction was structured so that the timing and amount of the payments required to be made by corp a purportedly for use of the equipment matched precisely the timing and amount of the payments_to_be_received by corp a on the corp c promissory note prior to corp a’s transfer of the note to corp d corp a was to receive amount from corp c not coincidentally corp a’s obligation to corp c for_the_use_of the equipment from the date the user leases expire until date the date the master lease expires was also amount this circular cash_flow and offsetting obligation eliminated any real economic significance to that part of the transaction further when corp a transferred the note to corp d in exchange for a promissory note from corp d nothing of economic significance changed concerning corp a that is corp a rather than receiving amount from corp c instead receives that same amount from corp d thus corp a’s obligation to make payments of amount to corp c is completely offset by corp a’s right to receive payments from corp d finally on date corp a corp c and corp d arranged for the payments required to be made by corp c for the purchase of the equipment to be made by corp d and the payments required to be made by corp a to corp c purportedly for_the_use_of the equipment to be made by corp d thus because corp a’s obligations to corp c were fully defeased by corp d’s obligation to corp a corp d simply made the payments to corp c further demonstrating the offsetting and circular nature of the payments in this transaction another factor in determining whether a transaction has sufficient economic_substance to be respected for tax purposes is whether the transaction consists of a series of pre-arranged steps such a plan is evidence that the taxpayer had no regard for the economic implications of the steps but rather intended to pursue the steps primarily to receive the resulting tax benefits in acm partnership v commissioner supra the irs was successful in showing that a series of pre- arranged transactions involving the purchase and sale of debt instruments in an attempt to shift accelerated installment_sale gain to a tax-neutral partner and manufacture a loss for another partner lacked economic_substance in the case the commissioner argued that the purchase and sale of debt instruments were pre- arranged and pre-determined devoid of economic_substance and lacking in economic reality the court found that the taxpayer desired to take advantage of a tax result that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws the opinion therefore demonstrates that the court will disregard a series of otherwise legitimate transactions where the commissioner is able to show that the facts when viewed as a whole have no economic_substance in the present case it is apparent that corp a engaged in a series of pre-arranged steps in which corp a’s intent in pursuing the various steps was to obtain tax benefits the entire series of transactions arose as a result of a presentation by corp b to corp a clearly corp a did not seek out and negotiate with corp d on the sale of the corp c note to corp d rather that step of the transaction which occurred on the same day corp a obtained the corp c note was arranged by corp b as an integral part of the entire transaction it appears that all of the steps in the complex transaction were in place when corp a acquired the rights to lease the equipment from corp b and corp c’s note in exchange for corp a assuming corp b’s leasehold obligations and dollar_figurel and were in place in an attempt to allow corp a to utilize expiring capital losses and take ordinary operating deductions in subsequent years a third factor in determining whether a transaction has sufficient economic_substance to be respected for tax purposes is the relationship between the fair_market_value of property involved in a transaction and its purchase_price in fact some courts have maintained that an inflated purchase_price is the single most important factor in determining that the actual motive for a transaction is tax_avoidance see j t bromwell v commissioner t c memo 781_f2d_724 9th cir affg t c memo in estate of franklin v commissioner supra a limited_partnership purchased a motel for dollar_figure the purchase_price was to be paid over a 10-year period through small monthly principal and interest payments together with a large balloon payment of the difference at the end of that period the purchase obligation was nonrecourse and apart from dollar_figure paid as prepaid_interest no cash exchanged hands because the parties had entered into a leaseback which payments approximated the stated monthly payments provided for under the purchase agreement since the lease was on a net_basis the sellers remained responsible for all of the operating_expenses and they remained responsible for the first and second mortgages until the balloon payment was made in concluding that the partnership was not entitled to the depreciation_deductions generated by the property the court stated that the fatal defect in the arrangement was the fact that the taxpayers failed to establish that the purchase_price was at least approximately equivalent to the fair_market_value of the property in the present case corp a contends that it acquired the rights to lease the equipment in exchange for assuming corp b’s lease payments for the equipment if corp a’s contention is accepted it assumed obligations of amount which has a present_value of dollar_figurej for the rights to property valued by the irs at dollar_figures similarly by treating transaction in the manner that it did corp a is contending that it acquired corp c’s promissory note with a present_value of dollar_figurej for dollar_figurel corp a then on the same day it acquired the note exchanged the corp c note for corp d’s note also with a present_value of dollar_figurej it is a strong indicator that the transaction lacks economic_substance where property is sold for dollar_figurej that was purchased the same day for dollar_figurel it is apparent therefore that the cost assigned to the rights to lease the equipment by corp a is in no way indicative of the dollar_figures re-lease value of the equipment this excessive valuation is further indication of the lack of any potential significant economic consequences other than the creation of tax benefits finally while some courts have refused to call a transaction a sham if the taxpayer had apart from the tax benefits either a business_purpose for entering into the transaction or a reasonable opportunity for economic profit other courts require taxpayers to meet both requirements to avoid sham treatment see casebeer v commissioner supra prager v commissioner t c memo in the present case regardless of the proper test we do not believe corp a can demonstrate either a business_purpose or a reasonable opportunity for economic profit in connection with transaction corp a had no prior experience in leasing transactions and was not expanding its operations to generally include the leasing of equipment further it is apparent that transaction was not entered into for profit apart from its tax benefits corp a’s acquisition of the corp c note and subsequent sale of the note to corp d will not result in a profit because the payments it was entitled to receive on the corp c note and following the sale the corp d note are fully offset by the leasehold obligations it assumed from corp b the only other component of the transaction in which corp a acquired the rights to the equipment following expiration of the user leases can hardly be considered one with profit potential given that the equipment had a re-lease value of dollar_figures and was acquired by corp a for dollar_figurel corp a also made a payment to corp d further diminishing its opportunity for profit apart from the transaction’s tax benefits therefore in conclusion it is our position that the form of transaction should be ignored instead transaction should be viewed as one in which corp a purchased from corp b for dollar_figurel the rights to the equipment from the date of the expiration of the user leases to the date of the expiration of the master lease for purposes of determining corp a’s tax_liability in year all other components of the transaction should be ignored and not given significance thus corp a does not have a capital_gain in year for the transfer of the corp c note to corp d the determination and application of economic_substance is always a highly factual matter with respect to the facts in this case our analysis invests heavily in the irs appraisal value of the re-lease potential to corp a of the equipment involved in transaction the taxpayer’s re-lease appraisal of the equipment in transaction is substantially higher than that of the irs appraisal the only possible non-tax profit potential corp a could derive from the transactions is the re-leasing of the equipment for an amount greater than the amount of cash expended by corp a for those rights the irs appraisal indicates that there is no profit associated with transaction basis analysis even assuming the form of transaction as described above is respected for tax purposes and not ignored for lack of economic significance it nevertheless continues to be our position that corp a did not realize a capital_gain in the amount of dollar_figuref in year when it transferred to corp d the promissory note acquired from corp c sec_1001 of the internal_revenue_code provides that a taxpayer’s gain from the sale of property shall be the excess of the taxpayer’s amount_realized over the adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss shall be the excess of the taxpayer’s adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1011 provides for purposes of this analysis that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property shall be the basis of such property as determined under sec_1012 sec_1012 provides in general that the basis_of_property shall be the cost of such property sec_1_1012-1 of the income_tax regulations provides that the cost of property is the amount_paid for property in cash or other_property part of the cost of property and thus an amount also included in the basis of such property is any liability incurred to make the acquisition or any liability of the seller assumed by the taxpayer as consideration for the property 331_us_1 441_f2d_465 5th cir 103_tc_501 case law has established that where a mix of properties is acquired the total cost of such properties must be allocated among the properties in the ratio that the fair_market_value of each particular property bears to the fair_market_value of all properties acquired 84_tc_476 aff’d 815_f2d_75 6th cir 556_f2d_1224 5th cir 44_tc_335 revrul_55_675 1955_2_cb_567 for this purpose if one of the properties acquired has a readily ascertainable value and other_property does not the value of the property without ascertainable value should be the difference between the purchase_price and the value of the property with the ascertainable value banc one corp supra the issue in the present case is the cost and thus the basis of the corp c promissory note acquired by corp a in transaction the corp c note and the rights to use the equipment were acquired in exchange for cash and the assumption of lease obligations in our view the assumption of the lease obligation must be taken into account in determining the cost of acquiring the corp c promissory note in 194_f2d_190 the lessee desiring to rid itself of a lease assigned its lease to the taxpayer the lessee also paid the taxpayer dollar_figure in cash and transferred to it stock in another corporation worth dollar_figure land a building machinery and equipment one of the questions the court had to decide was the amount of the basis of the building acquired by the taxpayer when it assumed the lease obligations the court stated as follows it seems to this court that the correct analysis of the entire transaction is that the property the taxpayer received was acquired by way of purchase for which it paid the obligations it assumed under the lease less the dollar_figure cash received citations omitted since cost computed in accordance with sec_1012 with certain exceptions not here relevant is the proper basis for depreciation_deductions the taxpayer must show what part of the assumed obligations which were its cost citations omitted is allocable to the building this it has not done on the present record and since the assumed obligation consisted of what was shown to be a low rent it may turn out that the building cost little if anything but whatever amount is properly allocable to the building is the basis for depreciation not the building 's fair_market_value at the time of acquisition id pincite similarly revrul_55_675 examined this issue of the manner in which basis is computed when property is acquired in connection with the assumption of leasehold obligations as in oxford paper company revrul_55_675 involved a lessee ridding itself of an unwanted lease by assigning that lease to a sublessee and transferring property to the sublessee in consideration for assuming the lease in discussing the basis of the property acquired the rev_rul held that the basis of the property is its cost and the leasehold obligations assumed provided they are not so contingent and indefinite that they cannot be valued must be taken into account in determining such cost in transaction corp a acquired the corp c promissory note and the rights to the equipment following the expiration of the user leases in exchange for dollar_figurel and assumption of the amount payments due under the master lease as noted above an irs appraisal concluded that the value of corp a’s rights to the equipment from the date of the expiration of the user leases to the date of the expiration of the master lease was dollar_figures corp a therefore assumed an obligation with a present_value of dollar_figurej for the rights to the equipment which was worth only dollar_figures consequently it is apparent that a large portion of the assumed lease payments was in consideration for the acquisition of the corp c promissory note and contrary to corp a’s computation should be taken into account in computing the basis of the corp c note it is our position that the difference between the re-lease value of the equipment as appraised by irs and the amount of the leasehold obligations assumed by corp a represents liabilities assumed in consideration for property acquired by corp a this difference dollar_figurex must be taken into account in determining the purchase_price of the property acquired by corp a thus the purchase_price of the property dollar_figureu which is the sum of the dollar_figurel amount corp a paid to corp c and the dollar_figurex portion of the lease payments assumed in consideration for the property must be allocated in proportion to the relative fair_market_value of the acquired property we know the fair_market_value of the corp c note is dollar_figurej therefore dollar_figurej of the dollar_figureu purchase_price should be allocated to the basis of the corp c note the remaining purchase_price must then be allocated to the basis of corp a’s rights to use the equipment consequently corp a would not have a capital_gain on the exchange of the corp c note because its amount_realized for the corp c note is equal to the basis of the corp c note sale vs lease if the master leases were re-characterized as sales corp a in transaction would be considered to have acquired the equipment and the corp c note in exchange for dollar_figurev its dollar_figurel payment plus the dollar_figurej assumption of the corp b’s liability incurred to purchase the equipment in accordance with the analysis set forth above the dollar_figurev would be allocated between the acquired property in proportion to the relative fair market values of the property corp a’s basis in the corp c note would be equal to the amount_realized on the exchange of that note for corp d’s note and no capital_gain would arise if the master leases are considered capital leases we believe there is a strong argument in asserting that corp a has no capital_gains resulting from the transactions whether a transaction is a sale or a lease is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir the judicial test for determining if a transaction is a sale as opposed to a lease or a financing_arrangement is whether the benefits_and_burdens_of_ownership have passed to the purported purchaser 89_tc_1229 the tax_court analyzes the following factors to determine if the benefits_and_burdens_of_ownership pass in a transaction whether legal_title passed whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the sale contract obligated the seller to execute and deliver a deed and obligated the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the property's operation retention and sale 77_tc_1221 although the potential for gain and the amount of risk have been deemed the pivotal factors the overall concentration should lie on the economic_substance of the transaction 556_f2d_1107 ct_cl rev_rul 1955_2_cb_39 also addresses whether a transaction is a sale or a true lease for federal_income_tax purposes the ruling states that in the absence of compelling persuasive factors to the contrary a transaction should be treated as a purchase and sale rather than as a lease or rental agreement if one or more of the following conditions are present a portions of the periodic_payments are made specifically applicable to an equity_interest to be acquired by the lessee b the lessee will acquire title upon the payment of a stated amount of rentals which under the contract he is required to make c the total amount which the lessee is required to pay for a relatively short_period of use constitutes an inordinately large proportion of the total sum required to be paid to purchase title to the property d the agreed rental payments materially exceed the current fair rental value this may be indicative that the payments include an element other than compensation_for the use of property or e the property may be acquired under a purchase option at a price which is nominal in relation to the value of the property at the time when the option may be exercised as determined at the time of entering into the original agreement or which is a relatively small amount when compared with the total payments which are required to be made revrul_55_540 also provides that there is a presumption that a transaction is a sale and not a lease if the total of the rental payments and any option_price payable approximates the price at which the equipment could have been acquired by purchase at the time of entering into the agreement of particular importance in the above factors seems to be the value of the property once the lessee no longer has use of the property and whether the lessee could have purchased the property for the amount it is paying in rent in the present case again we point to the irs appraisal and note that the amount corp a contends it paid for_the_use_of the equipment far exceeds the value of that equipment the factors listed above suggest that such a transaction is not an operating_lease but a capital lease transaction economic_substance analysis for the reasons discussed above we believe the form of transaction should be ignored for federal_income_tax purposes transaction like transaction was entered into primarily for the purpose of obtaining tax benefits if corp a’s treatment of transaction is accepted corp a will have received dollar_figureq for property for which it paid only dollar_figureo it is our position therefore that the form of transaction should be ignored instead the transaction should be viewed as one in which corp a paid dollar_figurew for the right to lease the equipment for the period following the expiration of the user leases until the expiration of the master lease the rest of the transaction should not be given effect for federal_income_tax purposes basis analysis even if the lack of economic significance argument is not asserted it continues to be our position that corp a does not have a capital_gain of dollar_figurer in year as a result of transaction similar to the discussion relating to transaction whether corp a has a capital_gain for its receipt of payment on the corp e promissory notes depends on the adjusted_basis of the notes prior to corp e’s payment corp a takes the position that it had an adjusted_basis in the notes of dollar_figureo the amount corp a contends it paid to acquire the notes and thus had a capital_gain of dollar_figurer under corp a’s computation the dollar_figurer of capital_gain recognized by corp a is the difference between the dollar_figureq corp e paid corp a and corp a’s dollar_figureo adjusted_basis in the notes corp a however in computing its adjusted_basis in the corp e notes failed to account for the fact that not only did corp a make a payment to acquire the corp e notes from corp b it also assumed certain obligations of corp b clearly a significant part of the assumption of those obligations was in payment for the corp e notes which far exceeded in value the dollar_figureo amount that corp a contends it paid for those notes in fact corp a’s own valuation of its rights to use the equipment following the expiration of the user leases is far less than the cost it assigned to its rights to use the equipment thus as in transaction corp a received multiple properties the corp e promissory notes and corp b’s rights under the master lease in exchange for cash and assumption of certain corp b liabilities as discussed above where a mix of properties is acquired the total cost of such properties must be allocated among the properties based upon their relative fair market values further where one of the properties acquired has a readily ascertainable value and other_property does not the value of the property without ascertainable value should be the difference between the purchase_price and the value of the property with the ascertainable value banc one corp supra in determining corp a’s basis in the acquired property the purchase_price of the property including the portion of the lease payments assumed in consideration for the property must be allocated in proportion to its relative fair_market_value of the acquired property because we know the value of the corp e notes to be dollar_figureq dollar_figureq should be corp a’s basis in the corp e notes the remaining cost is then allocated to the basis of corp a’s rights to use the equipment corp a therefore does not have a capital_gain on the payment of the corp e notes because its amount_realized for the corp e notes is equal to its basis in the corp e notes sale vs lease for the reasons discussed above we believe that the master leases in transaction should be considered capital leases if the master leases in transaction were considered capital leases in addition to the dollar_figureo payment made by corp a all of the assumed_liabilities would be taken into account in determining the cost and thus the basis of the acquired property the cost of the acquired property would be allocated between the property in proportion to its relative fair market values if the master leases are considered capital leases we believe there is a strong argument in asserting that corp a has no capital_gains resulting from this transaction case development hazards and other considerations please call horace howells at if you have any further questions associate chief_counsel passthroughs and special industries by dianna miosi branch chief branch passthroughs and special industries
